BRADLEY, J.
The action was brought to recover a sum alleged to remain due from the defendant to the plaintiff of the purchase money of a farm and span of horses sold to him by her. The plaintiff recovered. Prior to and in 1874 the plaintiff had title to the farm. In that year the buildings upon it were destroyed by fire, and the defendant assisted the plaintiff in collecting the insurance money represented by a policy upon them. There were then two mortgages upon the premises, the prior one of $2,500, held by Fanny La Due, and the other of $1,500, held by Josephus Collins. One thousand dollars of the money recovered *269upon the policy of insurance were paid upon the La Due mortgage debt. The defendant, who was an attorney at law, foreclosed the Collins mortgage, bid in the property, and took the title. He then gave to Josephus Collins his bond, secured by mortgage upon the farm, for the amount due him from the proceeds of the sale. The plaintiff remained in possession of the premises, and the defendant advanced $238 to build a house upon them, which house was occupied by the plaintiff until in April, 1878, when she left the farm. In 1876 the defendant, desiring to make a loan, secured by mortgage on the farm, conveyed it to the plaintiff, and she made her bond, secured by her mortgage on the premises, to the Hew York Mutual Life Insurance Company, upon which was obtained a loan of $2,200, the proceeds of which loan were received by the defendant. About the same time the plaintiff reconveyed the farm to the defendant. The plaintiff alleges, and such is the effect of the evidence on her part, that the defendant then agreed, in consideration of the conveyance, to pay her $600 when he sold the farm. This the defendant, by his answer and evidence, denied. He alleged, and his evidence was to the effect, that, by the arrangement between the parties, he was to account to the plaintiff for what he received for the farm, and to charge her with the amount he had advanced, paid, and become liable to pay on account of the premises, and upon the incumbrances upon it and her expenses in that behalf, and to pay to her what, if anything, remained. The defendant sold the farm in 1881.
After the evidence in chief on the part of the plaintiff had been given, the defendant called as a witness George W. Cowles, who testified that he was an attorney and counselor at law. Thereupon the defendant “offered to show by this witness that the plaintiff went to the witness in 1888, and requested him to request the defendant to meet the witness, and look over their accounts, specifying as to the amount paid upon the Collins mortgage, upon the La Due mortgage, and the amount paid to build the house, and that he, in obedience to such request, did make such communication to the defendant.” The plaintiff’s counsel objected to this as a privileged communication. The objection was sustained, and defendant excepted. The statute provides that “an attorney or counselor at law shall not be allowed to disclose a communication made by his client to him or his advice given, thereon in the course of his professional employment,” (Code Civil Proc. § 835,) unless such provision of the statute is expressly waived upon the trial, (Id. § 836.) These statutory provisions are substantially declaratory of the common law. Bank v. Mersereau, 3 Barb. Ch. 595; Benjamin v. Coventry, 19 Wend. 353. It may be observed that the evidence so offered was not to prove any conversation between the plaintiff and the witness further than the request to make to the defendant communication upon the subject to which it related. Further than that, it would clearly be improper to extend the inquiry into any conversation between the plaintiff and the witness which led to such request on her part. *270The evidence offered embraced nothing which took place between the plaintiff and the witness beyond what was embraced within the request made by her to be communicated to the defendant, and which, for the purpose of the question, we must assume was transmitted to him pursuant to such request. If this had been done in the presence of both parties by the plaintiff, or by her request or direction, it would not, as between her and the witness, be treated as a privileged communication. Whiting v. Barney, 30 N. Y. 330; Britton v. Lorenz, 45 N. Y. 51. And the same rule would seem applicable to the case where the attorney receives the communication from the party with request and intent on the part of the latter that he impart it to another, and he does so pursuant to the request, and the latter seeks to prove it. Rosseau v. Bleau, 131 N. Y. 177, 30 N. E. Rep. 52. In such case, and to that extent, it cannot be treated as confidentially made to the attorney. The express purpose of it is otherwise. In re McCarthy, (Sup.) 8 N. Y. Supp. 578; Ripon v. Davies, 2 Nev. & M. 310; Griffith v. Davies, 5 Barn. & Adol. 502; Shore v. Bedford, 5 Man. & G. 271.
For the purpose of the question raised by the exception, there is no force in the suggestion that the evidence of the attorney is not permissible to prove the fact upon which the admissibility of the evidence of the communication made to him was dependent. He was a competent witness to give evidence of the purpose for which it was so made, as manifested by the direction of the plaintiff to him. The evidence thus offered and excluded was pertinent to the issue presented by the pleadings, and to which the conflicting evidence of the parties related. It cannot therefore be said that its exclusion may not have been prejudicial to the defendant. The exception was well taken. The judgment should be reversed, and a new trial granted; costs to abide the event All concur.